Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. After careful subsequent consideration it is discovered that Teller (US 8937620) and Luo (US 20210049802) all the limitations of claim 1. Applicant argues on page 10 : “In contrast, Applicant’s claimed invention “captures an animation effect” that is already applied to a source object and subsequently applies that “animation effect”. The wording used in claim 1 is NOT to “capture an animation effect”, but rather to determine attribute information of a source object. Teller has a “copy from” function that copies an animation style and applies it to an image. See rejection below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Teller (US 8937620).
Regarding claim 1, A computer-implemented method comprising: 
identifying, by one or more processors, a source object presented in a source video; determining, by one or more processors, attribute information of the source object in respective frames of a sequence of source frames in the source video (e.g. the animation system includes an attribute copy interface and control, and further comprising selecting a source character, object, or background and a target source character, object, or background, and applying by selecting said attribute copy interface and control selected animation attributes of said selected character, object, or background to said selected target character, object, or background, respectively... FIG. 3C is an illustration of a user interface which permits a user to select and control various attributes of the animation style. The user may select an animation style, such as "manga", from menu 32C, which will render a selected character, group of characters, or all characters in a scene according to that style. The user may also select a "copy from" function, and identify and source character or object form which the animation style and possibly other elements may be copied. As a further option, a user may select an image or file of a character or object and transform that file into a character or object to be used in the system. For example, a user selects a "Use this" control in menu 32e, and when prompted select a photograph of Abraham Lincoln then select "new". This action will create a file for use in the animation system that may be manipulated and used in the animation system described herein- claim 8 and para. 32).
the attribute information representing an animation effect associated with the source object across the sequence of source frames; and converting a static image into a new video by reproducing the animation effect associated with the source object in the video using the attribute information of the source object to one or more new objects of the static image- (claim 8 and para. 32).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2-7, 9-13 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teller (US 8937620) as applied to claim 1 above, in view of Noh (US 20190066351 A1).
Regarding claim 2, see the rejection of claim 1 above. Teller teaches all the limitations of claim 2 except wherein providing the attribute information comprises: generating, by one or more processors, a file which includes the attribute information according to a predetermined format; and providing, by one or more processors, the file including the attribute information to a user.
In the same field of animation, Noh teaches wherein providing the attribute information comprises: generating, by one or more processors, a file which includes the attribute information according to a predetermined format; and providing, by one or more processors, the file including the attribute information to a user (e.g. animation production pipeline- Noh: para. 102, implies a computer system with storage of data. A file format is implied as the system must use a recognizable file format). The same motivation to combine used in claim 1 above is applied herein.
One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems process animations.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Teller with the features of animation attributes as taught by Noh. The motivation would have been more expedited processing with a compatible format. 
Regarding claim 3, see the rejection of claim 1 above. Teller as modified by Noh further teaches wherein the attribute information indicates at least one of shapes (e.g. Mesh deformers- Noh: para. 15). Since the claim states “at least one of”, only one condition needs to be met. The same motivation to combine used in claim 2 above is applied herein.
Regarding claim 4, see the rejection of claim 1 above. Teller as modified by Noh further teaches receiving, by one or more processors, a first user selection of the source object from a plurality of source objects presented in the source video; and identifying, by one or more processors, the source object presented in the video source based on the first user selection (e.g.; different rig space parameters are directly represented on the viewport with simple objects that can be selected and manipulated by a user- Noh: para. 11, 13 and 27). The same motivation to combine used in claim 2 above is applied herein.
Regarding claim 5, see the rejection of claim 1 above. Teller as modified by Noh further teaches receiving, by one or more processors, a second user selection of a time interval to bound source frames of interest for the source object in the source video; determining, by one or more processors, the sequence of source frames within the time interval in the source video; and determining, by one or more processors, the attribute information of the source object in respective frames of the sequence of source frames (e.g. artists are allowed to annotate on the timeline which specify favorable parameters, so that the optimized rig parameters reflect the artists' animation preference better- Noh: para. 54-55). The same motivation to combine used in claim 2 above is applied herein.
Regarding claim 6, see the rejection of claim 1 above. Teller as modified by Noh further teaches providing, by one or more processors, the attribute information in association with timeline information of the sequence of source frames in the source video (Noh: para. 54-55). The same motivation to combine used in claim 2 above is applied herein.
Regarding claim 7, see the rejection of claim 1 above. Teller as modified by Noh further teaches obtaining, by one or more processors, attribute information of the source object presented in the source video, the attribute information representing the animation effect associated with the source object across the sequence of source frames of the source video; modifying, by one or more processors, a sequence of target frames by applying the attribute information on a target object in the sequence of target frames, to reproduce the animation effect on the target object across the sequence of target frames; and generating, by one or more processors, the target video from the modified sequence of target frames (e.g. a skeleton and a mesh based on a source motion and a target character, a keyframe extraction unit configured to extract keyframes of the intermediate object, and a target rig parameter optimization unit configured to constitute target rig parameters based on the extracted keyframes, and perform spacetime optimization on the target rig parameters to minimize a pose error between the intermediate object and the target character... the optimization framework of the present disclosure is based on intermediate object representation based on 3D transformations of skeleton and a mesh structure having corresponding points between source and target characters, and this framework improves versatility and efficiency and minimizes a pose error- Noh: para. 31-33). The same motivation to combine used in claim 2 above is applied herein.
Regarding claim 9, see the rejection of claim 7 above. Teller as modified by Noh further teaches wherein the target object is identified from the sequence of source frames (e.g. different rig space parameters are directly represented on the viewport with simple objects that can be selected and manipulated by a user- Noh: para. 11). Since the claim states “or”, only one condition needs to be met. The same motivation to combine used in claim 2 above is applied herein.
Regarding claim 10, see the rejection of claim 7 above. Teller as modified by Noh further teaches wherein the sequence of target frames are extracted from a video (Noh: para. 24). Since the claim states “or”, only one condition needs to be met. The same motivation to combine used in claim 2 above is applied herein.
Regarding claim 11, see the rejection of claim 7 above. Teller as modified by Noh further teaches wherein obtaining the attribute information comprises: obtaining, by one or more processors, the attribute information in association with timeline information of the sequence of source frames in the source video (Noh: para. 54-55). The same motivation to combine used in claim 2 above is applied herein.
Regarding claim 12, see the rejection of claim 11 above. Teller as modified by Noh further teaches wherein the modifying the sequence of target frames comprises: applying, by one or more processors, the attribute information to the target object in the sequence of target frames in an order according to the timeline information (e.g. timeline editing- Noh: para. 54 and 60-61). The same motivation to combine used in claim 2 above is applied herein.
Claim(s) 13 recite(s) similar limitations as claim(s) 1 above, but in computer program form. Therefore, the same rationale used in regards to claim(s) 1 is/are incorporated herein. Also, claim 13 adds the phrase “comprising attribute information containing respective sequence of source frames associated with the source object”. Noh teaches “receiving inputs of a source motion” which reads on the newly added amendment. Furthermore, Noh teaches a software program to carry out the invention (para. 102) .
Claim(s) 15-16 recite(s) similar limitations as claim(s) 9-10 above, but in computer program form. Therefore, the same rationale used in regards to claim(s) 9-10 is/are incorporated herein. Furthermore, Noh teaches a software program to carry out the invention (para. 102).
Claim(s) 17 recite(s) similar limitations as claim(s) 6 above, but in computer program form. Therefore, the same rationale used in regards to claim(s) 6 is/are incorporated herein. Furthermore, Noh teaches a software program to carry out the invention (para. 102).
Claim(s) 18 recite(s) similar limitations as claim(s) 12 above, but in computer program form. Therefore, the same rationale used in regards to claim(s) 12 is/are incorporated herein. Furthermore, Noh teaches a software program to carry out the invention (para. 102).
Claim(s) 19-20 recite(s) similar limitations as claim(s) 1-2 above, but in system form. Therefore, the same rationale used in regards to claim(s) 1-2 is/are incorporated herein. Furthermore, Noh teaches a system to carry out the invention (para. 8).

Claim(s) 8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teller (US 8937620) in view of Noh (US 20190066351 A1) as applied to claim 7 above, in view of Earwood (US 20180117762 A1).
Regarding claim 8, see the rejection of claim 1 above. As can be seen above, Teller as modified by Noh teach/es all the limitations of claim 8 except wherein obtaining the attribute information comprises: retrieving, by one or more processors, a file which includes the attribute information, the file being generated according to a predetermined format; and parsing, by one or more processors, the attribute information from the retrieved file.
In the same field of animation, Earwood teaches wherein obtaining the attribute information comprises: retrieving, by one or more processors, a file which includes the attribute information, the file being generated according to a predetermined format; and parsing, by one or more processors, the attribute information from the retrieved file (e.g. the data exchange system 100 can parse the motion and attribute data (365) to determine whether the robotic device capabilities match the animation(s) (370). If not (371), the data exchange system 100 may reject the animation as incompatible (375) or modify the animation(s) to approximate compatibility (380)- para. 56).
One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems extract animation data.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Teller as modified by Noh with the features of parsing as taught by Earwood. The motivation would have been parsing data is extremely well known in the art and would be obvious to at least try. Also Earwood teaches to determine compatible animation motions (para. 56).
Claim(s) 14 recite(s) similar limitations as claim(s) 8 above, but in computer program form. Therefore, the same rationale used in regards to claim(s) 8 is/are incorporated herein. Furthermore, Noh teaches a software program to carry out the invention (para. 102).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD BUTTRAM whose telephone number is (571)270-1540.  The examiner can normally be reached on M-F 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TODD BUTTRAMPrimary ExaminerArt Unit 2613



/TODD BUTTRAM/Primary Examiner, Art Unit 2613